February 24, 2012 Via EDGAR (Correspondence) U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attention: Ms. Suzanne Hayes, Assistant Director Re: CORPBANCA Form 20-F for the Fiscal Year Ended December 31, 2010 Filed April 14, 2011 File No. 001-32305 Dear Ms. Hayes: We are submitting this letter in response to the written comments sent by the staff of the United States Securities and Exchange Commission (the “SEC”) contained in your letter, dated February 14, 2012 (the “Comment Letter”), with respect to our response, dated October 7, 2011, in connection with the annual report on Form 20-F for the fiscal year ended December 31, 2010 (No. 001-32305) filed by Corpbanca (the “Company”) with the SEC on April 14, 2011. As per your phone conversation with our counsel, we confirm that we will file our detailed response to the Comment Letter with the SEC on or before Friday, March 9, 2012.Thank you for agreeing to extend the time required to file the Company’s response. * * * Please direct any questions concerning this response to the undersigned at Rosario Norte 660, 10th floor, Las Condes, Santiago, Chile. Yours truly, /s/ Claudia Labbé M. Claudia Labbé M. Head of Strategic Planning Tel: 562-660 2699 claudia.labbe@corpbanca.cl c.c.Ms. Rebekah Lindsey Mr. Kevin W. Vaughn Mr. Howard M. Kleinman Dechert LLP Tel. 212-698-3567 howard.kleinman@dechert.com
